DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Fedichev (US 20190365332 A1) was the closest prior art to teach the process of constructing age indices by applying machine learning to the collected sensor data and determining one or more functional age indices for a subject individual by applying the age indices model to profile data associated with the subject individual but fails to specifically teach construct an age indices model by applying machine learning to the collected sensor data, wherein the age indices model includes stored or recorded correlations between normalized sensor data relevant to each of a plurality of chronological age groups and one or more of a plurality of functional age indices, and wherein the normalized sensor data is determined by dividing the collected sensor data via semi-supervised clustering; and determine one or more functional age indices among the plurality of functional age indices for a subject individual by applying the age indices model to profile data include a psychological age index reflective of mental or cognitive health and a social age index reflective of behavioral expectations, interpersonal interaction, or cultural interaction.
 Wild (US 20170316174 A1) was the second closest prior art to teach the process of wherein the one or more functional age indices include a psychological age index reflective of mental or cognitive health and a social age index reflective of behavioral expectations, interpersonal interaction, or cultural interaction but fails to specifically teach the above-mentioned features. The prior art of Xu (US 20140255887 A1) was pertinent prior art of teaching age dependent models but fails to specifically teach the invention as claimed by Applicants. Other prior art such as Ray (US 20100124756 A1) was considered pertinent prior art teaching the clustering of data and using semi-supervised learning. However, the prior art of record fails to specifically teach the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689